


Exhibit 10.1
SETTLEMENT AND RELEASE AGREEMENT
THIS SETTLEMENT AND RELEASE AGREEMENT(the “Settlement Agreement”) is made as of
June 30, 2014 (“Effective Date”) between Kinetic Concepts, Inc., a corporation
organized under the laws of Texas and having a place of business at 12930
Interstate 10 West, San Antonio, Texas, 78249, and its Affiliates, including its
subsidiaries, their successors and assigns, including but not limited to KCI
Licensing, Inc., KCI USA, Inc., KCI Medical Resources, Medical Holdings, and KCI
Manufacturing (collectively “KCI”) and Wake Forest University Health Sciences, a
non-profit corporation organized and existing under the laws of the State of
North Carolina and located at Medical Center Boulevard, Winston-Salem, North
Carolina 27157, and its Affiliates, including its subsidiaries, their successors
and assigns (collectively “WFUHS”).
WHEREAS, KCI and WFUHS (collectively “the Parties”) are currently involved in
litigation in the United States and Germany and desire to fully and finally
resolve all disputes with respect to the Litigations (defined below), the
Patents (defined below), the Products (defined below), and the License Agreement
(defined below);
WHEREAS, the Parties entered into a Confidential Binding Term Sheet Between Wake
Forest University Health Sciences and Kinetic Concepts, Inc., on June 19, 2014
to fully and finally resolve all disputes with respect to the Litigations, the
Patents, the Products, and the License Agreement (the “Binding Term Sheet”),
wherein the Parties agreed to enter into a Definitive Agreement;
WHEREAS, the Parties desire that this Settlement Agreement shall be the
Definitive Agreement between the Parties set forth in the Binding Term Sheet;
and
WHEREAS, the Parties acknowledge that full, valid, and binding consideration
exists for the execution of this Settlement Agreement and that such
consideration consists of the mutual promises contained herein, and the
performance by each of the Parties of their respective mutual and independent
covenants and representations as set forth herein.
NOW THEREFORE, in consideration of the terms, conditions and mutual obligations
set forth herein and understanding the meaning and legal effect of entering into
this Agreement, the Parties hereto stipulate, agree, warrant, and represent as
follows:
1.
Definitions. As used herein, the following terms have the following meanings:



a.
“Affiliate,” in relation to any Party, shall mean any corporation, partnership,
proprietorship, person or other entity controlled by, controlling, or under
common control with such Party, and shall include any corporation, or
partnership, proprietorship, person or other entity directly or indirectly
owning, owned by or under common ownership with such Party to the extent of
fifty percent (50%) or more the equity or voting shares, including shares owned
beneficially by such Party.



b.
“Applicable Law” means with respect to any Person, any federal, state or local
law (statutory, common, or otherwise), constitution, treaty, convention,
ordinance, code, rule,


1





--------------------------------------------------------------------------------




regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Authority
that is binding upon or applicable to such Person, as amended unless expressly
specified otherwise.


c.
“Governmental Authority” means any transnational, domestic or foreign federal,
state, or local, governmental authority, department, court, agency or official,
including any political subdivision thereof.



d.
“License Agreement” means the license agreement entered into between the Parties
on October 6, 1993, and all sublicenses, modifications and/or amendments
thereto, terminated on or about March 18, 2011.



e.
“Litigations” means the lawsuits entitled: Kinetic Concepts, Inc.et al. v. Wake
Forest University Health Sciences, Civil Action No. 11-CV-00163-XR pending in
the United States District Court for the Western District of Texas, San Antonio
Division); Wake Forest University Health Sciences vs. Kinetic Concepts,et al.,
Civil Action No. 11-CV-00713-XR pending in the United States District Court for
the Western District of Texas, San Antonio Division, consolidated with
11-CV-00163-XR; the German nullity proceeding between the Parties, in the German
Federal Patent Court regarding EP0620720 (DE 692 24 847), case no. 4 Ni
28/13(EP); and any and all lawsuits filed by either of the Parties against the
other Party related to the License Agreement, the Products, or the Patents prior
to the Effective Date of this Settlement Agreement.



f.
“Patents” means U.S. patents 5,645,081, 5,636,643, 7,198,046, 7,216,651 and
foreign equivalents, including but not limited to European Patent 0620720,
including their continuations, continuations-in-part, divisionals,
reexaminations, reissues, and any other patent sharing common priority with the
aforementioned patents.



g.
“Products” means all Negative Pressure Wound Therapy and Negative Pressure
Technology Platform products and features of such products that were the subject
of the License Agreement, or that are the subject of any Litigations, including
but not limited to pump sales, pump rentals, canisters, dressing kits, tubing,
and any related components for V.A.C. Classic, miniV.A.C., V.A.C.ATS,
InfoV.A.C., ActiV.A.C., V.A.C. Simplicity, V.A.C. Instill, V.A.C.Ulta,
V.A.C.Via, V.A.C.VeraFlo, AbThera, and Prevena systems, and existing on or
before June 19, 2014, including evolutions made to such products in the nature
of an insubstantial change in dimension, proportion, components, material,
orientation, functionality or materials for component parts, or the general
location of existing features or functionalities of such products; provided that
such change does not alter the basic operation of such product as provided in
such products’ specifications (e.g. applying a negative pressure to the surface
of the body in continuous, intermittent, or variable pressure modes).




2





--------------------------------------------------------------------------------




2.
Other Definitional and Interpretative Provisions.The words “hereof,” “herein,”
and “hereunder”
and words of like import used in this Settlement Agreement shall refer to this
Settlement Agreement as a whole and not to any particular provision of this
Settlement Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Sections are to Sections of this Settlement Agreement
unless otherwise specified. Any singular term in this Settlement Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include,” “includes,” or “including” are used in this Settlement
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written,” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to any person or entity include
the successors and permitted assigns of that person or entity. References from
or through any date mean, unless otherwise specified, from and including or
through and including, respectively. References to “law,” “laws” or to a
particular statute or law shall be deemed also to include any and all Applicable
Law.


3.
Releases of Claims and Liabilities. WFUHS, on behalf of itself and its
Affiliates, subsidiaries, licensees to the Patents, named inventors to the
Patents, and successors in interest to the Patents and License Agreement, hereby
irrevocably releases, acquits, and forever discharges KCI and its Affiliates,
subsidiaries, distributors, suppliers, customers, officers, directors, legal
representatives, and successors in interest from any and all claims with respect
to the Patents, Products, and/or License Agreement, and from any and all claims
brought in the Litigations, including any claims, that could have been brought
for activities solely occurring before June 19, 2014. KCI, on behalf of itself
and its Affiliates and subsidiaries, hereby irrevocably releases, acquits and
forever discharges WFUHS and its Affiliates, subsidiaries, officers, directors,
legal representatives, and successors, named inventors to the Patents, and
successors in interest from any and all claims with respect to the Patents
and/or License Agreement, and from any and all claims brought in the
Litigations, including any claims that could have been brought for activities
solely occurring before June 19, 2014.



4.
Stipulations of Dismissal of the Litigations. For each of the Litigations, each
Party shall, and shall cause its counsel in the applicable jurisdictions within
15 (fifteen) days of the Effective Date of this Settlement Agreement to,
withdraw its complaints and demands for judicial relief and cause each of its
complaints and demands in the Litigations to be dismissed with prejudice. Each
Party shall bear all of its own costs, including attorneys fees, associated with
the Litigations.



5.
Covenant Not to Sue. WFUHS, on behalf of itself and its Affiliates,
subsidiaries, and successors in interest to the Patents and License Agreement,
further covenants and agrees not to sue or otherwise assert any claim, demand,
cause of action, or request for damages or other relief against KCI and its
Affiliates, subsidiaries, distributors, suppliers, customers, officers,
directors, legal representatives, and successors in interest with respect to the
Products or any current uses of the


3





--------------------------------------------------------------------------------




Products occurring prior to June 19, 2014; provided, however, that the Parties
agree that the Covenant Not to Sue will not extend to future uses of the
Products which future uses are primarily intended to regenerate bone, or to
treat and improve the function of heart, brain, and central nervous tissue (but
not including uses of Products to cover or protect any such tissues or otherwise
heal wounds) (“Future Uses”). WFUHS represents that it has no current knowledge
of any such Future Uses.


6.
Consideration.In addition to the other consideration set forth in this
Settlement Agreement, KCI or its designee will pay to WFUHS or its designee
$280,000,000 U.S.(Two Hundred Eighty Million Dollars in United States currency)
(“the Settlement Payments”) as full and final payment of all amounts owing under
this Settlement Agreement and to resolve the disputes referenced herein, to be
paid as follows:

$80,000,000 (eighty million dollars) within 5 (five) business days of the
Effective Date of this Settlement Agreement;
$85,000,000 (eighty five million dollars) upon the first anniversary of the
Effective Date of this Settlement Agreement;
$85,000,000 (eighty five million dollars) upon the second anniversary of the
Effective Date of this Settlement Agreement; and
$30,000,000 (thirty million dollars) upon the third anniversary of the Effective
Date of this Settlement Agreement.
The Parties agree there shall be no penalty for pre-payment and no interest
shall accrue on the consideration owed by KCI if paid timely. Payment shall be
made by wire transfer in U.S. dollars to the following account:
Acct Name: Wake Forest University Health Sciences
Bank: Wells Fargo Bank, N.A.
Acct # 2079900145793   
ABA # 121000248
Swift Code: WFBIUS6S
7.
Tax Reporting. The Parties hereby acknowledge, understand and agree that the
Settlement Payments due hereunder to WFUHS by, or on behalf of KCI, are payments
of retrospective U.S. patent royalties. Accordingly, KCI shall, for Federal and
State income tax purposes, report all installments of the Settlement Payments
due hereunder in a manner consistent with its prior tax reporting of the royalty
payments made to WFUHS pursuant to the License Agreement, the characterization
of which was as ordinary and necessary deductions pursuant to Section 162 of the
Internal Revenue Code of 1986, as amended. Similarly, WFUHS shall, for Federal
and State Income Tax purposes, report all its receipt of each installment of the
Settlement Payments in a manner consistent thereof.






4





--------------------------------------------------------------------------------




8.
No Admissions. Nothing in this Settlement Agreement or the Binding Term Sheet
shall be deemed an admission by either Party.



9.
Authority. Each Party warrants and represents to the other Party that (a) such
warranting and representing Party is a corporation duly organized, validly
existing and in good standing under the Applicable Laws of the state of its
incorporation and has the requisite power and authority to enter into this
Settlement Agreement and to take actions, or refrain or forebear from taking
actions, and grant the releases and covenants not to sue as described herein so
as to fully perform its obligations under, and implement the provisions and
intent of, this Settlement Agreement, (b) the execution, delivery and
performance of this Settlement Agreement has been duly authorized by all
corporate actions necessary on the part of such Party, and (c) the individual
executing this Settlement Agreement on behalf of such Party has the authority to
do so.



10.
Amendments / Non-Waiver. Any provision of this Settlement Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party, or in the case of waiver, by
the Party against whom the waiver is to be effective. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.



11.
Governing Law. This Settlement Agreement shall be governed by and construed and
enforced with the Applicable Law of the State of Delaware, without regard to the
conflict of law principles of such state, except that any claims relating to
Section 6 of this Agreement (Consideration) shall be brought in a jurisdiction
and venue of WFUHS’s choosing, and any claims relating to Section 5 (Covenant
Not to Sue) shall be brought in a jurisdiction and venue of KCI’s choosing.



12.
Remedies. The Parties acknowledge and agree that monetary damages would be an
inadequate remedy for violations of this Settlement Agreement and that either
Party may, in its sole discretion, apply to a court of competent jurisdiction
for specific performance, or injunctive relief, or such other relief as such
court may deem just and proper, in order to enforce this Settlement Agreement or
prevent any violation of the terms hereof, and to the extent permitted by
Applicable Law, each Party waives the posting of a bond and any objection to the
imposition of such relief.



13.
Integration. This Settlement Agreement contains the entire agreement of the
Parties with respect to the subject matter of this Settlement Agreement, and
supersedes all prior negotiations, agreements, and understandings with respect
thereto, including but not limited to the Binding Term Sheet.



14.
Successors and Assigns. To the extent not otherwise granted in this Settlement
Agreement, all provisions of this Settlement Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.


5





--------------------------------------------------------------------------------






15.
Severability. If any term, provision, covenant or restriction of this Settlement
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants, and restrictions of this Settlement Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.



16.
Notices. All notices, requests, and other communications to any Party shall be
in writing and shall be given,



if to KCI, to:
    
12930 Interstate 10 West
San Antonio, Texas 78249
Attention: General Counsel
Facsimile No.: (210) 255-6990


if to WFUHS, to:
    
Medical Center Boulevard
Winston-Salem, North Carolina 27157
Attention: General Counsel
Facsimile No.: (336) 713-4168


17.
Counterparts. This Settlement Agreement may be signed in multiple counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


6





--------------------------------------------------------------------------------








Agreed and Accepted by:


KINETIC CONCEPTS, INC.
 
WAKE FOREST UNIVERSITY HEALTH SCIENCES


By: /s/ John T. Bibb
 


By: /s/ John D. McConnell


Print Name: John T. Bibb
 


Print Name: John D. McConnell


Title: Executive Vice President, General Counsel, and Secretary
 


Title: Chief Executive Officer


Date: June 30, 2014
 


Date: June 30, 2014






7



